835 F.2d 876Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jeffrey D. WEEKS, Trudy M. Weeks, Plaintiffs-Appellants,v.UNITED STATES of America, Internal Revenue Service,Defendants-Appellees.
No. 87-1057.
United States Court of Appeals, Fourth Circuit.
Argued Nov. 5, 1987.Decided Nov. 23, 1987.

Robert W. Warfield (Michael L. Wilsman, Corbin, Warfield, Schaffer & Meredith, Chartered on brief) for appellants.
Howard M. Solomon, Tax Division, Department of Justice (Michael C. Durney, Acting Assistant Attorney General, Michael L. Paup, William S. Estabrook, Howard M. Solomon, Tax Division, Department of Justice, Breckinridge L. Willcox, United States Attorney on brief) for appellees.
Before HARRISON L. WINTER, Chief Judge, MURNAGHAN, Circuit Judge, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Plaintiffs sued to quiet title to real property acquired by them on the ground that an unsatisfied federal tax lien filed against their grantor was invalid because a reasonable inspection of the federal tax lien index in the land records of Anne Arundel County, Maryland, would not have revealed the existence of the lien.  See 26 U.S.C. Sec. 6323.  The district court gave judgment for the United States and plaintiffs appeal.  We affirm.


2
The district court, on stipulated facts, found that a reasonable inspection of the tax lien index would have disclosed the existence of the unpaid lien.  Our review of the facts persuades us that this factual finding is not clearly erroneous.  We therefore affirm for the reasons assigned by the district court.  Weeks v. United States, Civ. No. R-86-2280, D.Md. January 27, 1987) (unpublished).


3
AFFIRMED.